Case 2:20-cv-00846-SPC-NPM Document 19 Filed 02/17/21 Page 1 of 2 PageID 74




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                         FORT MYERS DIVISION

PATRICIA WOODBECK, for
herself and on behalf of those
similarly situated

             Plaintiff,

v.                                               Case No: 2:20-cv-846-SPC-NPM

ROSIE’S CAFE & GRILL, INC.,
JOANNE FITZGERALD and
IRVING GAVIN,

              Defendants.
                                          /

                                        ORDER1

       Before the Court is a letter sent by Eugene Gavin (a nonparty) asking

the Court to dismiss this case against his son Defendant Irving Gavin, who

passed away a few weeks ago (Doc. 18). It is improper for anyone to file letters

requesting relief. Local Rule 3.01(j). What’s more, the Court cannot simply

dismiss defendants from an action based on letters sent by nonparties. So the

letter is struck from the docket. Yet the letter notifies Plaintiff and the other

Defendants of Irving Gavin’s death. So the parties should take note and file




1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third parties
or the services or products they provide, nor does it have any agreements with them. The
Court is also not responsible for a hyperlink’s availability and functionality, and a failed
hyperlink does not affect this Order.
Case 2:20-cv-00846-SPC-NPM Document 19 Filed 02/17/21 Page 2 of 2 PageID 75




any necessary dismissal or substitution. See Fed. R. Civ. P. 25(a) (governing

the proper procedure following a party’s death).

      Accordingly, it is now

      ORDERED:

      The Court STRIKES nonparty Eugene Gavin’s letter (Doc. 18).

      DONE and ORDERED in Fort Myers, Florida on February 17, 2021.




Copies: All Parties of Record




                                      2
